SECURITIES ACT FILE NO. 333-155715 INVESTMENT COMPANY ACT FILE NO. 811-21516 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933ý PRE-EFFECTIVE AMENDMENT NO.¨ POST-EFFECTIVE AMENDMENT NO.3ý AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ý AMENDMENT NO.16 ý UBS MULTI-STRAT FUND, L.L.C. (Exact Name of Registrant as Specified in its Charter) 677 Washington Boulevard Stamford, Connecticut 06901 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code:(203) 719-1850 James M. Hnilo, Esq. UBS Alternative and Quantitative Investments LLC One North Wacker Drive, 32nd Floor Chicago, Illinois 60606 (312) 525-5000 (Name and Address of Agent for Service) COPY TO: Stuart H. Coleman, Esq. Gary L. Granik, Esq.
